      Case 1-20-42393-ast            Doc 158        Filed 03/25/21   Entered 03/26/21 11:56:16




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------  x
                                                                   :
 In re:                                                            : Chapter 11
                                                                   :
 HUNTS POINT ENTERPRISES LLC, FKA BKD                              : Case Nos. 20-42393 (AST)
 HOLDINGS, LLC, AND                                                :            20-42673 (AST)
 FEATHERSTONE DISTRIBUTION, LLC                                    :
                                                                     (Jointly Administered)
                                                                   :
 Debtors.                                                          :
                                                                   :
 ----------------------------------------------------------------- x

               ORDER DISMISSING FEATHERSONE DISTRIBUTION, LLC,
                 AND SETTING COMPETING PLANS PROTOCOLS FOR
                         HUNTS POINT ENTERPRISES LLC

        Pursuant to the Order Setting Evidentiary Hearing by Video Conference and Establishing

Related Deadlines [Dkt No. 120], Hunts Point Enterprises LLC (“HP” or the “HP Debtor”),

Featherstone Distribution LLC (“FD” or the “FD Debtor” and together with HP Debtor, the

“Debtors”), Joel Schonfeld (“Schonfeld”), Featherstone Foods, Inc. (“Featherstone”) and Sesame

Distribution Inc. (“Sesame” and together with Featherstone jointly the “Schonfeld Creditors”),

this Court set an evidentiary hearing to consider, inter alia, whether these cases should remain in

chapter 11 and/or whether to allow competing plans to be filed. The parties submitted trial

exhibits, filed witness affidavits, and filed a statement of undisputed facts. The hearing was

conducted on March 15, 2021, at which Debtors and the Schonfeld Creditors appeared, along

with the United States Trustee, Yann Geron, Esq., the subchapter V Trustee of FD and

previously the subV trustee of HP, and counsel for secured creditor Internex Capital Funding,

LLC. Following conclusion of the hearing, the Court stated its findings of fact and conclusions

of law on the record, in accordance with Bankruptcy Rule 7052, and determined that the FD case




                                                         1
     Case 1-20-42393-ast        Doc 158      Filed 03/25/21     Entered 03/26/21 11:56:16




should be dismissed, and the HP case should proceed to competing plans of reorganization. This

Order summarizes the Court’s finding and conclusions and implements that ruling.

Pre-petition significant events

       FD is a distributor of bakery goods in the tri-state area. Prior to restrictions imposed by

Governor Cuomo (the “Restrictions”) related to the Covid-19 pandemic (the “Pandemic”), FD

was the primary wholesale distributor of baked goods from approximately 20 to 30 independent

bakeries to an average of more than 500 retail food service customers daily. FD has two primary

lines of business: (i) purchasing fresh, artisanal bakery products from bakeries in the area, selling

and delivering them to hotels, restaurants, grocery stores and other food service businesses

utilizing the FD Debtor’s fleet of approximately 30 vehicles and (ii) delivering certain local

bakeries’ products to their hotel, restaurant, grocery store and other food service business

customers for a fee. FD also works with customers to design custom programs (such as pastry

and sandwich programs) to suit their business requirements.

       FD, Sesame and Schonfeld are parties to that certain Asset Purchase Agreement, dated as

of July 10, 2019 (the “APA”) pursuant to which FD acquired substantially all the assets of

Featherstone and Sesame. The aggregate purchase price was $5,300,000, of which $750,000 was

payable in cash at the closing and $4,550,000 was payable in six annual installments. The APA

was entered into concurrently with the Consulting Agreement, dated December 2, 2019, between

FD and Schonfeld (the “Consulting Agreement”). Pursuant to the Consulting Agreement, FD

engaged Schonfeld to render consulting services for a period of thirty-six (36) months. As

consideration for his services, FD agreed to pay Schonfeld compensation of $300,000 per year in

$25,000 monthly installments, plus annual commissions and expenses.



                                                  2
     Case 1-20-42393-ast        Doc 158      Filed 03/25/21     Entered 03/26/21 11:56:16




       In April 2020, FD was able to obtain a small business administration (“SBA”) loan

pursuant to the federal government’s “payroll protection program” (the “PPP1 Loan”) from

JPMorgan Chase Bank, N.A. (“Chase”) as a result of the CARES Act. The PPP1 Loan was in the

amount of $1,025,830.

       On April 28, 2020, FD terminated the Consulting Agreement.

       HP’s assets consist primarily of ownership interests in subsidiaries, including FD.

       Neither Debtor appears to be operating profitably, and both have juggled a significant

number of vendor and employee payments.

Post-petition significant events

       On June 24, 2020, HP Debtor (fka BKD Holdings, LLC) filed a proceeding under chapter

11 (the “HP Petition Date”). HP initially designated itself as a small business under Section

101(51D).

       On July 20, 2020, FD Debtor filed a proceeding under chapter 11 (the “FD Petition

Date”). FD initially made the election to be treated as a subchapter V debtor (a “subV debtor”).

HP is the 100% parent company of FD.

       On August 6, 2020, an Order granting Debtors’ motion for joint administration of HP and

FD was entered, with HP as the lead case. [dkt item 29]

       This Court approved a debtor-in-possession financing facility (the “DIP Facility”) from

the Debtors’ prepetition secured lender, Internex Capital Funding, LLC (the “Secured Lender”)

by order dated August 17, 2020 [Dkt. No. 34]. The DIP Facility is a secured, post-petition, super-

priority revolving credit facility of up to $1,000,000.00 for use in the conduct of Debtors’


                                                 3
     Case 1-20-42393-ast         Doc 158     Filed 03/25/21      Entered 03/26/21 11:56:16




ongoing business operations. The Secured Lender was granted post-petition security interests in

all the assets of the Debtors constituting the Secured Lender’s pre-petition collateral and the

proceeds thereof. Mark Rimer guaranteed approximately $275,000 of the DIP Facility. The

Debtors’ pre-petition secured debt facility, in the amount of approximately $840,000, was paid in

full by the DIP Facility.

       On August 27, 2020, HP filed its motion to convert its chapter 11 case to a subV case.

[dkt item 53] No order was entered thereon.

       On October 30, 2020, HP Debtor amended its voluntary petition to convert its Chapter 11

case to a case under Subchapter V of the Small Business Reorganization Act (“SBRA”).

       On November 1, 2020, HP refiled its petition electing to proceed as a subV debtor, and

filed a letter withdrawing the Motion to Convert. [Dkt. Nos. 72-73]

       On November 4, 2020, the Schoenfeld Creditors filed a motion seeking de-designate the

Debtors’ cases from Subchapter V, SBRA, or, in the alternative, to dismiss the Bankruptcy

Cases, among other relief [Dkt. No. 76] (the “Schonfeld Motion to Dismiss”).

       On December 21, 2020, Congress passed the Consolidated Appropriations Act, 2021 (the

“Act”), a $900 billion relief bill designed to aid American households and small businesses

struggling with the economic effects of the Pandemic. The bill was signed into law on December

27, 2020. The Act authorizes the SBA to disburse additional PPP loans. Debtors assert that FD is

eligible for a PPP loan but not if it or HP are in bankruptcy.

       The HP case was de-designated back to a small business Chapter 11 case by order of the

Bankruptcy Court dated February 4, 2021 [Dkt. No. 113].




                                                  4
     Case 1-20-42393-ast        Doc 158     Filed 03/25/21     Entered 03/26/21 11:56:16




       On February 19, 2021, the Schonfeld Creditors filed the Creditors Plan of Reorganization

for HP [Dkt. No. 125] (the “Schonfeld Plan”).

On March 10, 2021, the Schonfeld Creditors withdrew their request to dismiss the Bankruptcy

Cases [Dkt. No. 148].

Extensive claims related litigation by the parties

       In addition to the numerous motions listed above, these cases have also involved

substantial claims litigation as well as adversary proceedings that have been filed and/or

removed to this Court. These are highly litigious chapter 11 cases. Debtors and the Schonfeld

Creditors have incurred hundreds of thousands of dollars in legal and professional fees.

       For example, on October 16, 2020, Schonfeld filed a proof of claim against FD asserting

a claim in the aggregate amount of $3,383,100 comprised of: (a) $825,000 in future wages; (b)

$900,000 in future commissions; (c) $158,100 in unreimbursed expenses; and (d) $1,500,000 in

estimated attorneys’ fees, each alleged to be owed under the Consulting Agreement [Claim No.

13] (the “Schonfeld Claim”). On October 16, 2020, the Schonfeld Creditors filed proofs of claim

against HP [Claim No. 4] and FD [Claim No. 14] asserting two claims, each in the aggregate

amount of $6,050,000.00 comprised of: (a) accelerated installment payments alleged due under

APA section 2.05(b) in the aggregate amount of $4,550,000.00 and (b) estimated attorneys’ fees

due under the Consulting Agreement in the amount of $1,500,000.00 (jointly, the “Schonfeld

Creditor Claims”). The Schonfeld Creditors allege that the Schonfeld Creditor Claims against HP

Debtor are secured by a pledge by HP Debtor of its equity interests in FD Debtor.

       The Schonfeld Creditors filed adversary proceeding no. 20-01125 against HP seeking a

declaratory judgment determining the nature, extent and validity of this alleged secured interest.


                                                 5
        Case 1-20-42393-ast      Doc 158     Filed 03/25/21     Entered 03/26/21 11:56:16




HP filed an answer opposing the declaratory judgment and the adversary proceeding remains

pending.

         On December 15, 2020, the Debtors filed objections to the Schonfeld Claim and the

Schonfeld Creditor Claims [Dkt. Nos. 91 and 92] (jointly, the “Schonfeld Claim Obj.”).

         FD filed an adversary proceeding (docketed as 20-1088) seeking injunctive relief to

enforce the Restrictive Covenants. FD sought and was granted a temporary restraining order on

August 5, 2020. This case was consolidated with adversary proceeding 20-1121 under the

adversary proceeding no. 20-1088. On January 21, 2021, the Court declined to extend the

temporary restraining order and stated that it would not be entering any further restraint or

granting additional injunctive relief.

         This Court ordered Debtors and the Schoenfeld Creditors to mediation. Despite several

sessions over several months, these parties were unable to settle.

         On January 19, 2021, FD initiated an adversary proceeding no. 21-1006, in which it

asserted several breach of contract claims arising from the Schonfeld Creditors’ failure to pay the

working capital adjustment in breach of the APA, seeking a declaratory judgment and damages.

         Debtors initially opposed the Schonfeld Motion to Dismiss [Dkt. No. 101], but on

February 9, 2021 filed their own request that the Court dismiss the Bankruptcy [Dkt. No. 114-

115].




                                                 6
     Case 1-20-42393-ast        Doc 158      Filed 03/25/21     Entered 03/26/21 11:56:16




Relief granted

       The Debtors did not meet their burden of showing that the HP creditors are better served

by dismissal than continuing to have the HP case administered by this Court as a small business

case. Therefore, the Debtors’ Motion to Dismiss as to HP is denied.

       The Schoenfeld Creditors did not meet their burden of proving that FD owed eligible

debts that exceed the statutory debt cap of $7,500,000, including affiliate debts. Therefore, the

request to de-designate FD as a subchapter V debtor is denied. As a small business debtor, once

exclusivity has terminated, any party-in-interest may file a plan of reorganization.

               However, allowing the FD case, which revolves substantially around a two-party

dispute, to continue as a subchapter V debtor would be an abuse of the subchapter V provisions.

As a subchapter V debtor, only FD could file a plan of reorganization, but it no longer wishes to

do so. Therefore, cause exists to dismiss the FD case under Section 1112; that case will be

dismissed upon payment of any compensation allowed to Mr. Geron as subV Trustee of FD. The

dismissal of the FD case will be with prejudice and FD will be prohibited and enjoined from the

filing of a subsequent petition under chapter 7, 13 and/or 11 of the Bankruptcy Code in any

jurisdiction for a period of one (1) year from the date of that dismissal order, except that FD may

move for relief from that order based upon changed circumstances or for good cause shown, after

notice and a hearing.

       Thus, the Court sets the following protocols and deadlines:

FD

       On or before April 2, 2021, Mr. Geron shall file a fee application for his services in the

FD case by presentment. Once this Court has ruled on his fee application and he confirms

                                                 7
     Case 1-20-42393-ast        Doc 158     Filed 03/25/21     Entered 03/26/21 11:56:16




receipt of payment, FD may submit an Order of dismissal with prejudice. In the alternative, Mr.

Geron and FD may submit a stipulation for payment of Mr. Geron, with consent of the UST.

Once approved and Mr. Geron confirms receipt of payment, FD may submit an Order of

dismissal with prejudice.

HP

       On or before April 2, 2021, HP and the Schonfeld Creditors shall each file a Combined

Disclosure Statement and Plan of Reorganization and contemporaneously email notice of the

filing thereof and a proposed Order fixing confirmation hearing and setting deadlines to

ast_hearings@nyeb.uscourts.gov If timely filed, a hearing thereon shall be set for May 5, 2021

at 2:00 p.m. . The Plan and Disclosure Statement shall conform to Official Forms 425A and

425B, and the proposed Order shall conform, in pertinent part, to Official Form 3130S, except

that conditional approval of the disclosure statement(s) shall not be provided.




                                                              ____________________________
 Dated: March 25, 2021                                                  Alan S. Trust
        Central Islip, New York                             Chief United States Bankruptcy Judge

                                                 8
